                               Case 2:20-cv-00043-JAD Document 15 Filed 04/20/20 Page 1 of 2



                         1   KAEMPFER CROWELL
                             Louis M. Bubala III, No. 8974
                         2   Bryan M. Viellion, No. 13607
                             1980 Festival Plaza Drive, Suite 650
                         3   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         4   Facsimile: (702) 796-7181
                             Email: lbubala@kcnvlaw.com
                         5   Email: bviellion@kcnvlaw.com
                             Attorneys for Appellee
                         6   Fashion Show Mall, LLC

                         7                                UNITED STATES DISTRICT COURT

                         8                                         DISTRICT OF NEVADA

                         9   JOSHUA MICHAEL GRANTZ,                              Case No. 2:20-cv-00043-JAD

                      10                            Appellant,
                                     vs.                                         STIPULATION AND ORDER
                      11                                                         EXTENDING TIME FOR APPELLEE TO
                             FASHION SHOW MALL, LLC,                             FILE RESPONSE BRIEF
                      12
                                                    Appellee(s).                 (FIRST REQUEST)
                      13

                      14                    Pursuant to LR IA 6-1, Appellee Fashion Show Mall, LLC and Appellant Joshua

                      15     Michael Grantz, by and through their respective counsel, stipulate and request this Court extend

                      16     the deadline to file Appellee’s Response Brief to Appellant’s Opening Brief (ECF. No. 12) filed

                      17     on April 3, 2020 by an additional 14 days from April 23, 2020 to May 7, 2020. This is the first

                      18     Stipulation for an extension of time for Appellee to file its Response Brief. On account of the

                      19     extension of time for Appellee to file its Response Brief, the parties also request that Appellant’s

                      20     Reply Brief deadline be extended fourteen (14) days from May 7, 2020 to May 21, 2020.

                      21                    This request for an extension does not result from an improper purpose or other

                      22     purpose for delay. The current COVID-19 pandemic and governmental restrictions imposed to

                      23     combat it have delayed Appellee’s counsel’s ability to prepare Fashion Show’s Response Brief

                      24     and, therefore, Appellee’s counsel requested this extension.
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2539316_1                                                                                 Page 1 of 2
                               Case 2:20-cv-00043-JAD Document 15 Filed 04/20/20 Page 2 of 2



                         1           WHEREFORE, the parties respectfully request that this Court extend the deadline to file

                         2   Appellee’s Response Brief to Appellant’s Opening Brief (ECF. No. 12) from April 23, 2020, to

                         3   up to and including May 7, 2020; and, on account of such extension, Appellant’s deadline to file

                         4   its Reply Brief from May 7, 2020, to up to and including May 21, 2020.

                         5           IT IS SO STIPULATED

                         6     LAW OFFICE OF COREY BECK, P.C.                   KAEMPFER CROWELL

                         7     /s/ Corey Beck                                  /s/ Bryan M. Viellion
                               Corey Beck, No. 005870                          Louis M. Bubala III, No. 8974
                         8     425 South Sixth Street                          Bryan M. Viellion, No. 13607
                               Las Vegas, NV 89101                             1980 Festival Plaza Dr., Suite 650
                         9     Attorney for Appellant                         Las Vegas, Nevada 89135
                              Joshua Michael Grantz                            Attorneys for Defendant
                      10                                                       Fashion Show Mall LLC

                      11
                                                                      ORDER
                      12
                                     IT IS ORDERED that the deadline to file Appellee’s Response Brief to Appellant’s
                      13
                             Opening Brief (ECF. No. 12) is extended from April 23, 2020 to May 7, 2020.
                      14
                                     IT IS FURTHER ORDERED that Appellant’s deadline to file its Reply Brief is
                      15
                             extended from May 7, 2020 to May 21, 2020.
                      16
                                     IT IS SO ORDERED
                      17

                      18                                           UNITED
                                                                   UNITED STATES
                                                                           STATESDISTRICT
                                                                                      DISTRICTJUDGE
                                                                                               JUDGE
                                                                   Dated: April 20, 2020.
                                                                   DATED:                                           .
                      19
                             Respectfully Submitted By:
                      20
                             KAEMPFER CROWELL
                      21
                              /s/ Bryan M. Viellion            .



                      22     Louis M. Bubala III, No. 8974
                             Bryan M. Viellion, No. 13607
                      23     1980 Festival Plaza Drive, Suite 650
                             Las Vegas, Nevada 89135
                             Attorneys for Appellee Fashion Show Mall LLC
                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2539316_1                                                                                  Page 2 of 2
